 1   AARON D. FORD
       Attorney General
 2   KATLYN M. BRADY (Bar. No. 14173)
       Deputy Attorney General
 3   DOMINIKA J. BATTEN (Bar. No. 12258)
       Deputy Attorney General
 4   State of Nevada
     Office of the Attorney General
 5   555 E. Washington Ave. Ste. 3900
     Las Vegas, NV 89101
 6   (702) 486-0661 (phone)
     (702) 486-3773 (fax)
 7   katlynbrady@ag.nv.gov
     dbatten@ag.nv.gov
 8   Attorneys for State of Nevada
     ex rel. its Department of Transportation
 9

10                                UNITED STATES DISTR ICT COURT

11                                      DISTRICT OF NEVADA

12   MONIKA SMITH,                                       Case No. 2:18-cv-00640-JAD-GWF

13                   Plaintiff,

14           vs.
                                                                  STIPULATION AND ORDER
15   STATE OF NEVADA ex rel its DEPARTMENT                      EXTENDING DEADLINE TO FILE
     OF TRANSPORTATION,                                            DISPOSITIVE MOTIONS
16                                                                   (SECOND REQUEST)
                     Defendant.
17

18          Pursuant to Local Rules IA 6-1, IA 6-2, and 26-4, Plaintiff Monika Smith and Defendant State
19   of Nevada, ex rel. its Department of Transportation (NDOT) by and through their respective attorneys,
20   hereby stipulate and agree to extend the dispositive motions deadline currently set for Thursday,
21   February 28, 2019, to March 15, 2019. This is the parties’ second stipulation for extension of time
22   with respect to the dispositive motions deadline and also the second stipulation for extension of time
23   overall in this case (the original dispositive motions deadline was Tuesday February 12, 2019, but was
24   extended to Thursday, February 28, 2019, after Plaintiff’s deposition was rescheduled from January
25   10, 2019, but was moved to January 30, 2019, pursuant to NDOT’s request).

26   ///

27   ///

28   ///



                                                  Page 1 of 2
 1          This request for extension is not brought about to cause undue delay. Good cause exists for the

 2   extension due to primary defense counsel’s current litigation and administrative schedule. Primary

 3   counsel for NDOT handles all of NDOT’s personnel-related litigation, administrative and day-to-day

 4   counsel statewide and is diligently working on the summary judgment motion, but is in need of

 5   additional time to properly research and analyze the issues in this case and finalize the summary

 6   judgment motion. Additionally, secondary defense counsel is assisting in drafting the summary

 7   judgment motion, but is scheduled out of the office February 22 until February 26, 2019. The fifteen-

 8   day extension of dispositive motion deadline is to allow sufficient time for drafting the dispositive

 9   motions.

10          RESPECTFULLY SUBMITTED this 20th day of February 2019.

11   AARON D. FORD                                       LIZADA LAW FIRM
     Attorney General
12

13   By: /s/ Dominika J. Batten                          /s/ _Angela J. Lizada_________________
         DOMINIKA J. BATTEN (Bar. No. 12258)             ANGELA J. LIZADA (Bar No. 11637)
14       Deputy Attorney General                         Attorney for Plaintiff
         Attorneys for Defendant
15

16

17                                                 ORDER

18          IT IS SO ORDERED.

19
20
            UNITED STATES MAGISTRATE JUDGE
21

22                   2/21/2019
            DATED: ____________________________

23

24

25

26

27

28



                                                 Page 2 of 2
